Per Curiam.

This is an appeal from a denial by the County Court of Washington County of the petitioner-appellant’s application. The appellant states in his brief that “ This proceeding was brought under Article 78 of the CPLR to review the eligibility of your appellant and of your respondent, as rival candidates for the position of chairman of the Town of Kingsbury Democratic Committee ”. The court had no jurisdiction of the proceeding under article 78 (Civ. Prac. Act, § 1287; CPLR 7804, subd. [b]; Matter of Sovocool v. David, 7 A D 2d 262) and hence the court, although incorrectly considering the legal rights of - the parties rather than lack of -jurisdiction, was correct in denying the petitioner’s application. Our affirmance is without prejudice to any action or proceeding, which the petitioner may elect, brought in a proper forum and against all necessary parties and without expression of any opinion as to the merits. Order affirmed, with $20 costs. • Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, -JJ.,' concur.